Citation Nr: 1634913	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-27 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an intial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for a lumbar condition.

6.  Entitlement to service connection for a skin rash on chest.

7.  Entitlement to an earlier effective date (EED) for the grant of service connection for PTSD.

8.  Entitlement to an EED for the grant of service connection for tinnitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1970, including service in the the Republic of Vietnam for which he was awarded the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs) in May 2009, July 2009, and August 2011.  The May 2009 rating decision granted entitlement to service connection for PTSD.  The July 2009 decision granted entitlement to service connection for bilateral hearing loss.  The August 2011 rating decision granted entitlement to service connection for tinnitus and denied entitlement to service connection for the bilateral knees, lumbar condition, and rash; entitlement to a TDIU; and entitlement to earlier effectives dates for the grants of service connection for PTSD and tinnitus.

In April 2015 the Veteran testified regarding the issues of entitlement to a TDIU and a higher rating for PTSD and before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Higher rating PTSD

The Veteran was last provided a PTSD VA examination in November 2010.  At that examination, he reported that he received treatment at the Dearborn Vet Center, including weekly group therapy.  However, these treatment records have not been obtained.  The Board finds that a remand is necessary to obtain any outstanding relevant mental health treatment records from this facility.

Additionally, while on remand the Veteran should be afforded a new VA examination to assess the current severity of his PTSD.  While the passage of time alone is not sufficient to trigger the need for a new examination, the treatment records dated during the last five and a half years show that the Veteran's symptoms appear to have fluctuated over time.  Further, he has been diagnosed with alcohol dependence in addition to his PTSD and it is unclear whether some of his symptoms (chiefly violence) are attributable to PTSD, alcohol dependence, or both.  
 

TDIU

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Here, service connection is in effect only for PTSD, rated 50 percent disabling; tinnitus rated 10 percent disabling, and bilateral hearing rated noncompensably disabling.  His combined evaluation has not exceeded 60 percent at any time during the appeal period.  Therefore the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met.

However, as this appeal is being remanded for additional development, to include a description of the occupational impairment resulting from the Veteran's PTSD, the Board finds that a decision on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).


Remaining issues

In his January 2014 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge with respect to all of the issues on appeal.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned, but only with respect to the issues of entitlement to an initial higher rating for PTSD and TDIU.  In December 2015 the Board sent a hearing clarification letter to the Veteran and his attorney and in January 2016 his attorney confirmed that the Veteran does want a Travel Board hearing addressing the remaining issues.  Considerations of due process mandate that the Board may not proceed with review of the claims on appeal without affording the Veteran the requested hearing; therefore, a remand of these issues is required.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).

Additionally, in April 2015 the Veteran submitted a private audiogram from Davis Family Hearing, but it is unclear whether the audiologist used the Maryland CNC test, as required by 38 C.F.R. § 4.85(a).  "[I]n some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage v. Shinseki, 24 Vet. App. 259, 260 (2011).  The unclear application of the Maryland CNC test is such a circumstance warranting remand.  Id. at 270.  Thus, on remand, the AOJ should contact Davis Family Hearing to clarify whether the Maryland CNC test was used in the April 6, 2015 word recognition testing.  

Accordingly, the case is REMANDED for the following actions:

1. Contact Davis Family Hearing to clarify whether the Maryland CNC test was used in the Veteran's April 6, 2015 word recognition testing.


2.  Obtain any outstanding VA treatment records dated since July 2015.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of the nature, extent and severity of his hearing loss and PTSD, as well as the effects of his service-connected disabilities on his employability.  Provide an appropriate amount of time to submit this lay evidence.

6.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the severity of his PTSD.  The examination must be conducted by a state-licensed audiologist and must include both a puretone audiometry test and Maryland CNC test.  The examiner should fully describe the functional effects of the Veteran's hearing disability on his occupation and ADLs.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

1.  Schedule the Veteran for a Travel Board hearing on the issues of entitlement to earlier effective dates for tinnitus and PTSD, an initial compensable rating for hearing loss, and service connection for bilateral knees, lumbar condition, and rash.  A copy of the notice letter concerning the time and date of the hearing should be placed in the record.

8.  After completing any other development deemed appropriate, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

